Exhibit 10.43

EXECUTION COPY

 

 

CUSTODY AGREEMENT

 

 

dated as of December 2, 2015

by and among

CCT TOKYO FUNDING LLC

(“Company”),

CORPORATE CAPITAL TRUST, INC.

(“Servicer” and “Transferor”),

SUMITOMO MITSUI BANKING CORPORATION

(“Collateral Agent” and “Administrative Agent”)

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

(“Custodian”)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   1.  

DEFINITIONS

     1    2.  

APPOINTMENT OF CUSTODIAN

     4    3.  

DUTIES OF CUSTODIAN

     4    4.  

REPORTING

     11    5.  

DEPOSIT IN U.S. SECURITIES SYSTEMS

     11    6.  

CERTAIN GENERAL TERMS

     12    7.  

COMPENSATION OF CUSTODIAN

     14    8.  

RESPONSIBILITY OF CUSTODIAN

     14    9.  

SECURITY CODES

     17    10.  

TAX LAW

     18    11.  

EFFECTIVE PERIOD AND TERMINATION

     18    12.  

REPRESENTATIONS AND WARRANTIES; COVENANTS

     19    13.  

PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

     21    14.  

NOTICES

     21    15.  

CHOICE OF LAW AND JURISDICTION

     22    16.  

ENTIRE AGREEMENT; COUNTERPARTS

     22    17.  

AMENDMENT; WAIVER

     23    18.  

SUCCESSOR AND ASSIGNS

     23    19.  

SEVERABILITY

     23    20.  

REQUEST FOR INSTRUCTIONS

     24    21.  

OTHER BUSINESS

     24    22.  

REPRODUCTION OF DOCUMENTS

     24    23.  

CONFIDENTIALITY

     24    24.  

MISCELLANEOUS

     26    SCHEDULES     

SCHEDULE A – Initial Authorized Persons

    

SCHEDULE B – Form of Release of Required Loan Documents

  

 

 

i



--------------------------------------------------------------------------------

THIS CUSTODY AGREEMENT (this “Agreement”) is dated as of December 2, 2015 and is
by and among CCT TOKYO FUNDING LLC, a Delaware limited liability company (or any
successor or permitted assign hereunder, the “Company”), CORPORATE CAPITAL
TRUST, INC., a Maryland corporation, as the servicer and as the transferor (or
any successor or permitted assign hereunder, the “Servicer” or the
“Transferor”), SUMITOMO MITSUI BANKING CORPORATION, a Japanese joint stock
corporation (or any successor or permitted assign acting as the collateral agent
or as the administrative agent hereunder, the “Collateral Agent” or the
“Administrative Agent”, respectively, and “SMBC”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (or any successor or
permitted assign acting as custodian hereunder, the “Custodian”).

RECITALS

WHEREAS, the Company, the Administrative Agent, the Collateral Agent and each of
the Lenders from time to time a party to the Loan and Servicing Agreement (as
defined below) desire to retain Wells Fargo Bank, National Association to act as
custodian;

WHEREAS, the Company, the Administrative Agent, the Collateral Agent and each of
the Lenders from time to time a party to the Loan and Servicing Agreement desire
that the Company’s Securities (as defined below) and the Required Loan Documents
be held by the Custodian pursuant to this Agreement; and

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

 

1. DEFINITIONS

1.1 Defined Terms. All capitalized terms used but not otherwise defined in this
Agreement shall have the same defined meanings as set forth in the Loan and
Servicing Agreement. In addition to terms expressly defined elsewhere herein,
the following words shall have the following meanings as used in this Agreement:

“Administrative Agent” has the meaning set forth in the first paragraph of this
Agreement.

“Agreement” means this Custody Agreement (as the same may be amended from time
to time in accordance with the terms hereof).

“Authorized Person” has the meaning set forth in Section 6.4.

“Business Day” means a day of the year other than (i) Saturday or Sunday or
(ii) any other day on which commercial banks in New York, New York or the city
or cities in which the offices of the Collateral Agent and Custodian are located
are authorized or required by Applicable Law, regulation or executive order to
close.

“Collateral Agent” has the meaning set forth in the first paragraph of this
Agreement.

“Company” has the meaning set forth in the first paragraph of this Agreement.



--------------------------------------------------------------------------------

“Confidential Information” means any databases, computer programs, screen
formats, screen designs, report formats, interactive design techniques, and
other similar or related information that may be furnished to the Company by the
Custodian from time to time pursuant to this Agreement.

“Custodian” has the meaning set forth in the first paragraph of this Agreement.

“Document Custodian” means the Custodian when acting in the role of a document
custodian hereunder.

“Eligible Securities Depository” has the meaning set forth in Section (b)(1) of
Rule 17f-7 under the 1940 Act.

“Excepted Persons” has the meaning set forth in Section 24.1.

“Federal Reserve Bank Book-Entry System” means a depository and securities
transfer system operated by the Federal Reserve Banks of the United States on
which are eligible to be held all United States Government direct obligation
bills, notes and bonds.

“Loan and Security Agreement” means the Loan and Security Agreement, dated as of
December 2, 2015, among the Company, the Servicer, the Transferor, the
Administrative Agent and the Lenders party thereto (as the same may be amended
from time to time in accordance with the terms thereof).

“Loan Asset Register” means a register (which may be in physical or electronic
form and readily identifiable as the loan asset register) in which will be
recorded (i) the amount of each Noteless Loan Asset, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Obligor thereunder, (iii) the amount of any sum in respect of such Noteless Loan
Asset received from the Obligor, (iv) the date of origination of such Noteless
Loan Asset and (v) the maturity date of such Noteless Loan Asset.

“Notice of Exclusive Control” has the meaning set forth in Section 3.4(f).

“Proper Instructions” means instructions (including Trade Confirmations)
received by the Custodian in form acceptable to it, from an Authorized Person
purporting to act on behalf of the Company, the Servicer, the Collateral Agent
or the Administrative Agent, as the case may be, which has designated such
person an Authorized Person, in any of the following forms acceptable to the
Custodian:

(a) in writing signed by the Authorized Person (and delivered by hand, by mail,
by overnight courier or by telecopier);

(b) by electronic mail from an Authorized Person;

(c) such other means as may be agreed upon in writing from time to time by the
Custodian and the party giving such instructions.

 

2



--------------------------------------------------------------------------------

“Review Criteria” has the meaning set forth in Section 3.3(c).

“Securities” means, collectively, the (i) investments, including Loan Assets,
acquired by the Company, Pledged to the Collateral Agent, for the benefit of the
Secured Parties, and delivered to the Custodian by the Company from time to time
during the term of, and pursuant to the terms of, this Agreement and (ii) all
dividends in kind (e.g., non-cash dividends) from the investments described in
clause (i), all of which shall be in U.S. denomination.

“Securities Account” means a segregated trust account (account number 84455300)
to be established at the Custodian, which account shall be designated the “CCT
Tokyo Funding LLC, as the Borrower, subject to the Lien of Sumitomo Mitsui
Banking Corporation, as the Collateral Agent, for the benefit of the Secured
Parties, pursuant to Loan and Servicing Agreement dated as of December 2,
2015—Securities Custody Account”.

“Securities Custodian” means the Custodian when acting in the role of a
securities custodian hereunder.

“Securities Depository” means The Depository Trust Company and any other
clearing agency registered with the Securities and Exchange Commission under
Section 17A of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
which acts as a system for the central handling of Securities where all
Securities of any particular class or series of an issuer deposited within the
system are treated as fungible and may be transferred or pledged by bookkeeping
entry without physical delivery of the Securities.

“Securities System” means the Federal Reserve Book-Entry System, a clearing
agency which acts as a Securities Depository, or another book entry system for
the central handling of securities (including an Eligible Securities
Depository).

“Servicer” has the meaning set forth in the first paragraph of this Agreement.

“Trade Confirmation” means a confirmation to the Custodian from the Company of
the Company’s acquisition of, and Pledge to the Collateral Agent of, a Loan
Asset, and setting forth applicable information with respect to such Loan Asset,
which confirmation may be in such form as may be agreed to by the Custodian, the
Collateral Agent and the Company (or the Servicer on its behalf) from time to
time.

“Transferor” has the meaning set forth in the first paragraph of this Agreement.

1.2 Construction. In this Agreement unless the contrary intention appears:

 

  (a) any reference to this Agreement or another agreement or instrument refers
to such agreement or instrument as the same may be amended, modified or
otherwise rewritten from time to time;

 

  (b) a reference to a statute, ordinance, code or other law includes
regulations and other instruments under it and consolidations, amendments,
re-enactments or replacements of any of them;

 

3



--------------------------------------------------------------------------------

  (c) any term defined in the singular form may be used in, and shall include,
the plural with the same meaning, and vice versa;

 

  (d) a reference to a Person includes a reference to the Person’s executors,
Custodian, successors and permitted assigns;

 

  (e) an agreement, representation or warranty in favor of two or more Persons
is for the benefit of them jointly and severally;

 

  (f) an agreement, representation or warranty on the part of two or more
Persons binds them jointly and severally;

 

  (g) a reference to the term “including” means “including, without limitation,”
and

 

  (h) a reference to any accounting term is to be interpreted in accordance with
generally accepted principles and practices in the United States, consistently
applied, unless otherwise instructed by the Company.

1.3 Headings. Headings are inserted for convenience and do not affect the
interpretation of this Agreement.

 

2. APPOINTMENT OF CUSTODIAN

2.1 Appointment and Acceptance. The Company, the Collateral Agent, the
Administrative Agent and the Lenders each hereby appoint the Custodian as
custodian of all Securities owned by the Company and Pledged to the Collateral
Agent, for the benefit of the Secured Parties, at any time during the period of
this Agreement, on the terms and conditions set forth in this Agreement (which
shall include any addendum hereto which is hereby incorporated herein and made a
part of this Agreement), and the Custodian hereby accepts such agency
appointment and agrees to perform the services and duties set forth in this
Agreement with respect to it, subject to and in accordance with the provisions
hereof, until its resignation or removal as Custodian pursuant to the terms
hereof.

2.2 Instructions. The Company, the Servicer and the Collateral Agent each agree
that it shall from time to time provide, or cause to be provided, to the
Custodian all necessary instructions and information, and shall respond promptly
to all inquiries and requests of the Custodian, as may reasonably be necessary
to enable the Custodian to perform its duties hereunder.

 

3. DUTIES OF CUSTODIAN

3.1 Segregation. All Securities, Required Loan Documents and non-cash property
held by the Custodian, as applicable, on behalf of the Collateral Agent, for the
benefit of the Secured Parties (other than Securities maintained in a Securities
Depository or Securities System) shall be physically segregated from other
Securities and non-cash

 

4



--------------------------------------------------------------------------------

property in the possession of the Custodian (including the Securities and
non-cash property of the other accounts of the Company and the Servicer, if
applicable) and shall be placed together, identified by an appropriate label as
subject to this Agreement, and maintained in such a manner so as to permit
retrieval and access. All Required Loan Documents that are originals shall be
kept in fire resistant vaults, rooms or cabinets at 1055 10th Ave. S.E.,
Minneapolis, MN 55414, or at such other office as shall be specified to the
Administrative Agent and the Servicer by the Custodian in a written notice
delivered at least 30 days prior to such change. The Custodian shall segregate
the Required Loan Documents on its inventory system and will not commingle the
physical Required Loan Documents with any other files of the Custodian.

3.2 Securities Custody Account. The Custodian shall open and maintain in its
trust department the Securities Account, subject to order of the Custodian, in
which the Custodian shall credit, subject to Section 3.3(b), all Securities
(other than Loan Assets) and other financial assets (other than cash and
Permitted Investments) of the Company Pledged to the Collateral Agent, for the
benefit of the Secured Parties, which are delivered to it in accordance with
this Agreement. For avoidance of doubt, the Custodian shall not be required to
credit or deposit Loan Assets in the Securities Account but shall instead
maintain a record (in such other form as it shall deem necessary or desirable)
of such Loan Assets, containing such information as the Servicer, the Collateral
Agent, the Administrative Agent and the Custodian may reasonably agree; provided
that, with respect to such Loan Assets, all Required Loan Documents delivered to
the Custodian shall be held in safekeeping by the Document Custodian, as bailee
of the Collateral Agent individually segregated from the securities and
investments of any other person and marked so as to clearly identify them as the
property of the Company, subject to the Lien of the Collateral Agent, for the
benefit of the Secured Parties, in a manner consistent with this Agreement.

3.3 Delivery of Securities to Custodian.

 

  (a) The Company, the Servicer or the Transferor shall deliver, or cause to be
delivered, to the Custodian the Company’s Securities, Pledged by the Company to
the Collateral Agent under the Loan and Servicing Agreement. The Company and the
Servicer agree and acknowledge that cash Proceeds of Securities shall be
delivered to the Account Bank pursuant to provisions of Control Agreement. With
respect to Loan Assets, the Required Loan Documents and other underlying loan
documents shall be delivered to the Custodian in its role as, and at the address
identified for, the Document Custodian. With respect to assets other than Loan
Assets, such assets shall be delivered to the Custodian in its role as, and
(where relevant) at the address identified for, the Securities Custodian. The
Custodian shall not be responsible for such Securities or other assets until
actually delivered to, and received by it. In taking and retaining custody of
the Required Loan Documents, the Document Custodian shall be deemed to be acting
as the agent of the Collateral Agent for the benefit of the Secured Parties.

 

5



--------------------------------------------------------------------------------

  (b) (i) In connection with the Company’s Pledge of a Loan Asset or other
Security to the Collateral Agent, the Company, the Servicer or the Transferor
shall deliver or cause to be delivered to the Custodian (in its roles as, and at
the address identified for, the Custodian and Document Custodian) a properly
completed Trade Confirmation containing such information in respect of such Loan
Asset as the Custodian may reasonably require in order to enable the Custodian
to perform its duties hereunder in respect of such Loan Asset and on which the
Custodian may conclusively rely, in such form and format as the Custodian
reasonably may require, and shall deliver to the Document Custodian (in its role
as, and at the address identified for, the Document Custodian) the Required Loan
Documents for all Loan Assets, including the Loan Asset Checklist in accordance
with the terms of the Loan and Security Agreement.

(ii) Notwithstanding anything herein to the contrary, delivery of Loan Assets
Pledged by the Company which constitute Noteless Loan Assets or which are
otherwise not evidenced by a “security” or “instrument” (as defined in
Section 8-102 and Section 9-102(a)(47) of the UCC), respectively, shall be made
by delivery to the Custodian of, in the case of a Noteless Loan Asset, a copy of
the Loan Asset Register with respect to such Noteless Loan Asset evidencing
registration of such Loan Asset on the books and records of the applicable
obligor or bank agent to the name of the Company, subject to the Lien of the
Collateral Agent, for the benefit of the Secured Parties, and a copy (which may
be a facsimile or by e-mail in portable document format (.pdf)) of an assignment
agreement evidencing the assignment of such Noteless Loan Asset from the
Transferor to the Company and from the Company in blank. Nothing herein shall
require the Custodian to credit to the Securities Account or to treat as a
financial asset (within the meaning of Section 8-102(a)(9) of the UCC) any such
Noteless Loan Asset or other asset in the nature of a general intangible (as
defined in Section 9-102(a)(42) of the UCC) or to “maintain” a sufficient
quantity thereof.

(iii) The Custodian may assume the genuineness of any such financing document it
may receive and the genuineness and due authority of any signatures appearing
thereon, and shall be entitled to assume that each such financing document it
may receive is what it purports to be. If an original “security” or “instrument”
(as defined in Section 8-102 and Section 9-102(a)(47) of the UCC), respectively,
is or shall be or become available with respect to any Loan Asset to be held by
the Custodian under this Agreement, it shall be the responsibility of the
Company, the Servicer or the Transferor to make or cause delivery thereof to the
Document Custodian, and the Custodian shall not be under any obligation at any
time to determine whether any such original security or instrument has been or
is required to be issued or made available in respect of any Loan Asset or to
compel or cause delivery thereof to the Custodian.

(iv) In connection with the Pledge of any Loan Asset in accordance with the
terms of the Loan and Security Agreement, the Company, the Servicer or the
Transferor shall (A) cause the Required Loan Documents evidencing such Loan
Asset to be delivered to the Document Custodian; (B) if requested by the
Custodian, provide to the Custodian an amortization schedule of principal
payments and a schedule of the interest payable date(s) identifying the amount

 

6



--------------------------------------------------------------------------------

and due dates of all scheduled principal and interest payments for such Loan
Asset and a properly completed Trade Confirmation containing such information in
respect of such Loan Asset as the Custodian may reasonably require in order to
enable the Custodian to perform its duties hereunder in respect of such Loan
Asset on which the Custodian may conclusively rely without further inquiry or
investigation, in such form and format as the Custodian reasonably may require;
(C) take all actions necessary for the Company to acquire good title to such
Loan Asset and Pledge such Loan Asset to the Collateral Agent, for the benefit
of the Secured Parties; and (D) take all actions as may be necessary (including
appropriate payment notices and instructions to bank agents or other applicable
paying agents) to cause (1) all payments in respect of the Loan Asset to be made
to the Controlled Account and (2) all notices, solicitations and other
communications in respect of such Loan Asset to be directed to the Company and
the Servicer. The Custodian shall have no liability for any delay or failure on
the part of the Company, the Servicer, the Transferor, the Administrative Agent
or the Collateral Agent to provide necessary information to the Custodian, or
for any inaccuracy therein or incompleteness thereof, or for any delay or
failure on the part of the Company, the Servicer or the Transferor to give such
effective payment instruction to bank agents and other paying agents, in respect
of the Loan Assets. With respect to each such Loan Asset and other Securities,
the Custodian shall be entitled to rely on any information and notices it may
receive from time to time from the related bank agent, obligor or similar party
with respect to the related Loan Asset and other Securities, or from the
Company, the Servicer or the Transferor, and shall be entitled to update its
records (as it may deem necessary or appropriate), on the basis of such
information or notices received, without any obligation on its part
independently to verify, investigate or recalculate such information.

 

  (c)

(i) The Custodian shall take and retain custody of the Required Loan Documents
delivered by the Company (or the Servicer or the Transferor on its behalf) in
accordance with the terms and conditions of this Agreement and the Loan and
Servicing Agreement, all for the benefit of the Collateral Agent (acting for the
benefit of the Secured Parties). Within five (5) Business Days of its receipt of
any Required Loan Documents, the related Loan Asset Schedule and a copy of the
Loan Asset Checklist, the Custodian shall review the Required Loan Documents to
confirm that (A) such Required Loan Documents have been executed (either an
original or a copy, as indicated on the Loan Asset Checklist) and have no
mutilated pages, (B) filed stamped copies of the UCC financing statements and
other filings (required by the Required Loan Documents and as identified on the
Loan Asset Checklist) are included, (C) if listed on the Loan Asset Checklist, a
copy of an Insurance Policy with respect to any real or personal property
constituting the Underlying Collateral is included, and (D) the related original
balance (based on a comparison to the note or assignment agreement, as
applicable), Loan Asset number and Obligor name, as applicable, with respect to
such Loan Asset is as referenced on the related Loan Asset Schedule (such items
(A) through (D) collectively, the “Review Criteria”). In order to facilitate the
foregoing review by the Custodian, in connection with each delivery of Required

 

7



--------------------------------------------------------------------------------

  Loan Documents hereunder to the Custodian, the Servicer shall provide to the
Custodian a copy of the related Loan Asset Checklist which contains the Loan
Asset information with respect to the Required Loan Documents being delivered,
identification number and the name of the Obligor with respect to such Loan
Asset. Notwithstanding anything herein to the contrary, the Custodian’s
obligation to review the Required Loan Documents shall be limited to reviewing
such Required Loan Documents based on the information provided on the Loan Asset
Checklist. If, at the conclusion of such review, the Custodian shall determine
that any Review Criteria is not satisfied, the Custodian shall within one
(1) Business Day notify the Servicer, the Collateral Agent and the
Administrative Agent of such determination and provide the Servicer and the
Collateral Agent with a list of the non-complying Loan Assets and the applicable
Review Criteria that they fail to satisfy. In addition, if requested in writing
(in the form of Schedule B attached hereto) by the Servicer and approved by the
Administrative Agent, the Custodian shall return any Required Loan Documents
with respect to any Loan Asset which fails to satisfy a Review Criteria to the
Company. Other than the foregoing, the Custodian shall not have any
responsibility for reviewing any Required Loan Documents. Notwithstanding
anything to the contrary contained herein, the Custodian shall have no duty or
obligation to retain any Loan Asset Checklist delivered to it in electronic
form.

(ii) The Custodian agrees that, with respect to any Required Loan Documents at
any time or times in its possession or held in its name, the Custodian shall be
the agent and bailee of the Collateral Agent, for the benefit of the Secured
Parties, for purposes of perfecting (to the extent not otherwise perfected) the
Collateral Agent’s security interest in the Collateral Portfolio and for the
purpose of ensuring that such security interest is entitled to first priority
status under the UCC.

3.4 Release of Securities.

 

  (a) The Custodian is authorized to release and deliver, or direct its agents
or sub-custodian to release and deliver, as the case may be, Securities or
Required Loan Documents held by the Custodian, its agents or its sub-custodian,
to the Servicer from time to time, (unless and until such authorization is
revoked by the Administrative Agent), upon receipt of Proper Instructions in the
form of Schedule B attached hereto (which shall, among other things, specify the
Securities or Required Loan Documents to be released, with such delivery and
other information as may be necessary to enable the Custodian to perform),
within two (2) Business Days of receipt of such request. All documents so
released to the Servicer shall be held by the Servicer in trust for the benefit
of the Collateral Agent, on behalf of the Secured Parties in accordance with the
terms of this Agreement. The Servicer shall return to the Custodian the
Securities or Required Loan Documents or other such documents (i) promptly upon
the request of the Collateral Agent, or (ii) when the Servicer’s need therefor
in connection with such servicing no longer exists, unless the Loan Asset shall
be liquidated, in which case, the Servicer shall deliver an additional Proper
Instructions for release of documents to the Custodian and receipt certifying
such liquidation from the Servicer to the Collateral Agent, all in the form as
Schedule B attached hereto.

 

8



--------------------------------------------------------------------------------

  (b) The foregoing provision with respect to the release to the Servicer of the
Securities or Required Loan Documents and documents by the Custodian upon
request by the Servicer shall be operative only to the extent that the
Administrative Agent has consented to such release. Promptly after delivery to
the Custodian of any request for release of documents, the Servicer shall
provide notice of the same to the Administrative Agent. Any additional
Securities or Required Loan Documents or documents requested to be released by
the Servicer may be released only upon written authorization of the
Administrative Agent. The Administrative Agent’s consent shall not be required
for the release of Required Loan Documents to the Servicer pursuant to the
immediately succeeding subsection.

 

  (c) With respect to releases for payment in full or repurchase, upon receipt
by the Custodian of the Servicer’s request for release of documents and receipt
in the form Proper Instructions in the form of Schedule B attached hereto (which
certification shall include a statement to the effect that all amounts received
in connection with such payment or repurchase have been credited to the
appropriate Controlled Account), the Custodian shall promptly release the
related Required Loan Documents to the Servicer.

 

  (d) The Company may, with the prior written consent of the Administrative
Agent (such consent not to be unreasonably delayed or withheld), require that
the Custodian return each Required Loan Document (i) delivered to the Custodian
in error or (ii) released from the Lien of the Collateral Agent hereunder
pursuant to Section 2.16 of the Loan and Servicing Agreement, in each case by
submitting to the Custodian and the Administrative Agent a written request in
the form of Proper Instructions in the form of Schedule B attached hereto
(signed by both the Company and the Administrative Agent) specifying the
Collateral Portfolio to be so returned and reciting that the conditions to such
release have been met (and specifying the Section or Sections of the Loan and
Servicing Agreement being relied upon for such release). The Custodian shall
upon its receipt of each such request for return executed by the Company and the
Administrative Agent promptly, but in any event within five (5) Business Days,
return the Required Loan Documents so requested to the Company.

 

  (e) The Custodian shall deliver any Required Loan Documents to the Collateral
Agent or Administrative Agent (pursuant to a Proper Instructions in the form of
Schedule B attached hereto), as applicable, as requested (it being understood
that the Collateral Agent and the Administrative Agent will only make such a
request in order to take any action that the Administrative Agent deems
necessary or desirable in order to perfect, protect or more fully evidence the
security interests granted by the Company under the Loan and Servicing
Agreement, or to enable any of them to exercise or enforce any of their
respective rights under the Loan and Servicing Agreement). The Company and
Servicer consent to any such delivery.

 

9



--------------------------------------------------------------------------------

  (f) It is understood and agreed by each of the parties hereto, that upon
receipt by the Custodian of written notice from the Collateral Agent that it
will exercise exclusive control over the Securities and Required Loan Documents
(“Notice of Exclusive Control”), the Custodian shall no longer accept Proper
Instructions or other instructions from the Company or Servicer hereunder with
respect to the Securities and Required Loan Documents until such time if any as
such notice is rescinded in a writing delivered to the Custodian by the
Collateral Agent. From and after receipt of Notice of Exclusive Control, the
Custodian shall only comply with Proper Instructions from the Collateral Agent.

3.5 Communications Relating to Securities. The Custodian shall transmit promptly
to the Servicer and the Administrative Agent all written information (including
pendency of calls and maturities of Securities and expirations of rights in
connection therewith) received by the Custodian, from its agents or its
sub-custodian or from issuers of the Securities being held under this Agreement.
The Custodian shall have no obligation or duty to exercise any right or power,
or otherwise to preserve rights, in or under any Securities unless and except to
the extent it has received timely Proper Instruction from the Servicer and the
Administrative Agent in accordance with the next sentence. The Custodian will
not be liable for any untimely exercise of any right or power in connection with
Securities at any time held by the Custodian, its agents or sub-custodian
unless:

 

  (i) the Custodian has received Proper Instructions with regard to the exercise
of any such right or power; and

 

  (ii) the Custodian, or its agents or sub-custodian are in actual possession of
such Securities,

in each case, at least three (3) Business Days prior to the date on which such
right or power is to be exercised. It will be the responsibility of the Servicer
and the Administrative Agent to notify the Custodian of the Person to whom such
communications must be forwarded under this Section.

3.6 Records. The Custodian shall create and maintain complete and accurate
records relating to its activities under this Agreement with respect to the
Securities or other property held for the Company under this Agreement. To the
extent that the Custodian, is able to do so, the Custodian shall cooperate with
the Company (at the expense of and at the Company’s reasonable request made from
time to time) by providing sub-certifications regarding certain of its services
performed hereunder to the Company in connection with the Company or its
Affiliates’ certification requirements pursuant to the Sarbanes-Oxley Act of
2002, as amended. All such records shall be the property of the Company and
shall at all times during the regular business hours of the Custodian be open
for inspection by duly authorized officers, employees or agents of the Company
or its affiliates and employees and agents of the Securities and Exchange
Commission,

 

10



--------------------------------------------------------------------------------

upon reasonable request and prior notice and at the Company’s expense. The
Custodian shall, at the Company’s request, supply the Company with a tabulation
of securities owned by the Company and held by the Custodian and shall, when
requested to do so by the Company and for such compensation as shall be agreed
upon between the Company and the Custodian, include, to the extent applicable,
the certificate numbers in such tabulations, to the extent such information is
available to the Custodian.

3.7 Access to Certain Documentation and Information; Audits of Servicer. At the
expense of the Company, the Custodian shall provide to the Administrative Agent
and each Lender access to the Required Loan Documents and all other
documentation regarding the Collateral Portfolio including in such cases where
the Administrative Agent and each Lender is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded only (i) upon two (2) Business Days prior written request, (ii) during
normal business hours and (iii) subject to the Servicer’s and the Custodian’s
normal security and confidentiality procedures. Prior to the Closing Date and
periodically thereafter at the discretion of the Administrative Agent and each
Lender Agent, the Administrative Agent and each Lender Agent may review the
Servicer’s collection and administration of the Collateral Portfolio in order to
assess compliance by the Servicer with the Servicing Standard, as well as with
this Agreement and may conduct an audit of the Collateral Portfolio, and
Required Loan Documents in conjunction with such a review. Without limiting the
foregoing, the Custodian shall permit certified public accountants or other
auditors acceptable to the Administrative Agent to conduct, at the expense of
the Servicer (on behalf of the Company), a review of the Required Loan Documents
and all other documentation regarding the Collateral Portfolio.

 

4. REPORTING

 

  (a) On each Reporting Date, the Custodian shall render to the Administrative
Agent and the Servicer a written report of an itemized statement of the
Securities held pursuant to this Agreement (in a form mutually agreeable to the
Administrative Agent and the Custodian) identifying each Loan Asset for which it
holds Required Loan Documents and the applicable Review Criteria that any Loan
Asset fails to satisfy.

 

  (b) The Custodian shall have no duty or obligation to undertake any market
valuation of the Securities under any circumstance.

 

5. DEPOSIT IN U.S. SECURITIES SYSTEMS

The Custodian may have Securities delivered to it and held through a Securities
System within the United States in accordance with applicable Federal Reserve
Board and Securities and Exchange Commission rules and regulations, including
Rule 17f-4 under the 1940 Act, and subject to the following provisions:

 

11



--------------------------------------------------------------------------------

  (i) Domestic Securities may be held in a U.S. Securities System provided that
such Securities are represented in an account of the Custodian in the U.S.
Securities System which shall not include any assets of the Custodian other than
assets held by it as a fiduciary, custodian or otherwise for customers;

 

  (ii) The records of the Custodian with respect to Securities which are
maintained in a U.S. Securities System shall identify by book-entry those
Securities belonging to the Company;

 

  (iii) If requested by the Company, the Custodian shall provide to the Company
copies of all notices received from the U.S. Securities System of transfers of
Securities for the account of the Company; and

 

  (iv) Anything to the contrary in this Agreement notwithstanding, the Custodian
shall not be liable to the Company for any direct loss, damage, cost, expense,
liability or claim to the Company resulting from use of any Securities System
(other than to the extent resulting from the gross negligence, willful
misfeasance or willful misconduct of the Custodian.

 

6. CERTAIN GENERAL TERMS

6.1 No Duty to Examine Underlying Instruments. Other than as set forth in
Section 3.3(c), nothing herein shall obligate the Custodian to review or examine
the terms of any underlying instrument, certificate, credit agreement,
indenture, loan agreement, promissory note, or other financing document
evidencing or governing any Security to determine the validity, sufficiency,
marketability or enforceability of any Security (and shall have no
responsibility for the accuracy, genuineness or completeness thereof), or
otherwise.

6.2 Resolution of Discrepancies. In the event of any discrepancy between the
information set forth in any report provided by the Custodian to the Servicer or
the Administrative Agent and any information contained in the books or records
of the Servicer and the Administrative Agent, the Servicer or the Administrative
Agent shall promptly notify the Custodian thereof and the parties shall
cooperate to diligently resolve the discrepancy.

6.3 Improper Instructions. Notwithstanding anything herein to the contrary, the
Custodian shall not be obligated to take any action (or forbear from taking any
action), which it reasonably determines (at its sole option) to be contrary to
the terms of this Agreement or applicable law. In no instance shall the
Custodian be obligated to provide services on any day that is not a Business
Day.

6.4 Proper Instructions.

 

  (a)

The Company, the Servicer, the Collateral Agent and the Administrative Agent
will give a notice to the Custodian, in a form acceptable to the Custodian,
specifying the names and specimen signatures of persons authorized to give

 

12



--------------------------------------------------------------------------------

  Proper Instructions (collectively, “Authorized Persons” and each is an
“Authorized Person”), which notice shall be signed by an Authorized Person
previously certified to the Custodian. The Custodian shall be entitled to rely
upon the identity and authority of such persons until it receives written notice
from an Authorized Person of the applicable Person to the contrary. The initial
Authorized Persons are set forth on Schedule A attached hereto and made a part
hereof (as such Schedule A may be modified from time to time by written notice
from the Company, the Servicer, the Collateral Agent or the Administrative
Agent, as applicable, to the Custodian).

 

  (b) The Custodian shall have no responsibility or liability to the Company (or
any other person or entity), and shall be indemnified and held harmless by the
Company, in the event that a subsequent written confirmation of an oral
instruction fails to conform to the oral instructions received by the Custodian.
The Custodian shall not have an obligation to act in accordance with purported
instructions to the extent that they conflict with applicable law or
regulations, local market practice or the Custodian’s operating policies and
practices. The Custodian shall not be liable for any loss resulting from a delay
while it obtains clarification of any Proper Instructions.

6.5 Actions Permitted Without Express Authority. The Custodian may, at its
discretion, without express authority from the Company:

 

  (a) make payments to itself or others for minor expenses of handling
securities or other similar items relating to its duties under this agreement,
provided that all such payments shall be accounted for to the Company;

 

  (b) surrender Securities in temporary form for Securities in definitive form;

 

  (c) endorse for collection cheques, drafts and other negotiable instruments;
and

 

  (d) in general, attend to all nondiscretionary details in connection with the
sale, exchange, substitution, purchase, transfer and other dealings with the
securities and property of the Company.

6.6 Evidence of Authority. The Custodian shall be protected in acting upon any
instructions, notice, request, consent, certificate, instrument or paper
reasonably believed by it to be genuine and to have been properly executed or
otherwise given by or on behalf of the Company, the Servicer, the Collateral
Agent or the Administrative Agent by an Authorized Officer. The Custodian may
receive and accept a certificate signed by any Authorized Officer as conclusive
evidence of:

 

  (a) the authority of any person to act in accordance with such certificate; or

 

  (b) any determination or of any action by the Company, the Servicer, the
Collateral Agent or the Administrative Agent as described in such certificate,

 

13



--------------------------------------------------------------------------------

and such certificate may be considered as in full force and effect until receipt
by the Custodian of written notice to the contrary from an Authorized Officer of
the Company, the Servicer, the Collateral Agent or the Administrative Agent.

6.7 Receipt of Communications. Any communication received by the Custodian on a
day which is not a Business Day or after 3:30 p.m., Eastern time (or such other
time as is agreed by the Company and the Custodian from time to time), on a
Business Day will be deemed to have been received on the next Business Day (but
in the case of communications so received after 3:30 p.m., Eastern time, on a
Business Day the Custodian will use its best efforts to process such
communications as soon as possible after receipt).

 

7. COMPENSATION OF CUSTODIAN

7.1 Fees. The Custodian shall be entitled to compensation for its services in
accordance with the terms of that certain fee letter dated December 2, 2015,
between the Company, the Collateral Agent, the Administrative Agent and the
Custodian (the “Custodian Fees”), and if not sooner paid by the Company or the
Servicer, shall be payable pursuant to the extent of funds available therefor
pursuant to the provisions of Section 2.04 of the Loan and Servicing Agreement.
The Custodian’s entitlement to receive the Custodian Fees (other than any such
fees which have accrued) shall cease on the earlier to occur of its removal or
resignation as Custodian pursuant to Section 11.3 of this Agreement or the
termination of this Agreement.

7.2 Expenses. The Company agrees to pay or reimburse to the Custodian upon its
request from time to time all reasonable and reasonably documented out-of-pocket
costs, disbursements, advances, and expenses (including reasonable fees and
expenses of legal counsel) incurred, and any disbursements and advances made
(including any account overdraft resulting from any settlement or assumed
settlement, provisional credit, chargeback, returned deposit item, reclaimed
payment or claw-back, or the like), in connection with the preparation or
execution of this Agreement, or in connection with the transactions contemplated
hereby or the administration of this Agreement or performance by the Custodian
of its duties and services under this Agreement, from time to time (including
the reasonable out-of-pocket costs and expenses of any action deemed necessary
by the Custodian to collect any amounts owing to it under this Agreement) in
accordance with Section 2.04 of the Loan and Servicing Agreement. The Servicer
agrees to reimburse the Custodian for such amounts to the extent not paid by the
Company (or under Section 2.04 of the Loan and Servicing Agreement).

 

8. RESPONSIBILITY OF CUSTODIAN

8.1 General Duties. The Custodian shall have no duties, obligations or
responsibilities under this Agreement or with respect to the Securities or
Proceeds except for such duties as are expressly and specifically set forth in
this Agreement, and the duties and obligations of the Custodian shall be
determined solely by the express provisions of this Agreement. No implied
duties, obligations or responsibilities shall be read into this Agreement
against, or on the part of, the Custodian.

 

14



--------------------------------------------------------------------------------

8.2 Instructions.

 

  (a) The Custodian shall be entitled to refrain from taking any action unless
it has such instruction (in the form of Proper Instructions) from, prior to
receipt of Notice of Exclusive Control, the Company, the Servicer or the
Collateral Agent as it reasonably deems necessary and, after a Notice of
Exclusive Control, from the Collateral Agent and shall be entitled to request,
upon notice to any party giving instructions, that Proper Instructions to it be
in writing. The Custodian shall have no liability for any action (or forbearance
from action) taken pursuant to the Proper Instruction of the Collateral Agent.
The Custodian may request instruction for action from the Collateral Agent and
if the Custodian does not receive a consent (either positive or negative) from
the Collateral Agent within 10 Business Days of its receipt of such request,
then the Collateral Agent shall be deemed to have declined to consent to the
relevant action.

 

  (b) Whenever the Custodian is entitled or required to receive or obtain any
communications or information pursuant to or as contemplated by this Agreement,
it shall be entitled to receive the same in writing, in form, content and medium
reasonably acceptable to it and otherwise in accordance with any applicable
terms of this Agreement; and whenever any report or other information is
required to be produced or distributed by the Custodian it shall be in form,
content and medium reasonably acceptable to it and the Servicer or the
Administrative Agent, as applicable, and otherwise in accordance with any
applicable terms of this Agreement.

8.3 General Standards of Care. Notwithstanding any terms herein contained to the
contrary, the acceptance by the Custodian of its appointment hereunder is
expressly subject to the following terms, which shall govern and apply to each
of the terms and provisions of this Agreement (whether or not so stated
therein):

 

  (a) The Custodian may rely on and shall be protected in acting or refraining
from acting upon any written notice, instruction, statement, certificate,
request, waiver, consent, opinion, report, receipt or other paper or document
furnished to it (including any of the foregoing provided to it by telecopier or
electronic means), not only as to its due execution and validity, but also as to
the truth and accuracy of any information therein contained, which it in good
faith believes to be genuine and signed or presented by the proper person (which
in the case of any instruction from or on behalf of the Company, the Servicer or
the Collateral Agent shall be an Authorized Person); and the Custodian shall be
entitled to presume the genuineness and due authority of any signature appearing
thereon. The Custodian shall not be bound to make any independent investigation
into the facts or matters stated in any such notice, instruction, statement,
certificate, request, waiver, consent, opinion, report, receipt or other paper
or document; provided that if the form thereof is specifically prescribed by the
terms of this Agreement, the Custodian shall examine the same to determine
whether it substantially conforms on its face to such requirements hereof.

 

15



--------------------------------------------------------------------------------

  (b) Neither the Custodian nor its officers, directors or employees shall be
liable for any error of judgment, or for any act done or step taken or omitted
by it, in good faith, or for any mistakes of fact or law, or for anything that
it may do or refrain from doing in connection herewith except in the case of its
willful misconduct or grossly negligent performance or omission of its duties.
The Custodian shall not be under any obligation at any time to ascertain whether
the Company is in compliance with the 1940 Act, the regulations thereunder, or
the Company’s investment objectives and policies then in effect. For the
avoidance of doubt and notwithstanding anything to the contrary, the Custodian
is not acting as a “Qualified Custodian” pursuant to the 1940 Act or Rule
206(4)-2 under the 1940 Act (the “Rule”) and the Custodian shall have no
reporting duties and shall not be implied to have any of the reporting duties of
a Qualified Custodian under the 1940 Act or the Rule.

 

  (c) In no event shall the Custodian be liable for any indirect, special or
consequential damages (including lost profits) whether or not it has been
advised of the likelihood of such damages.

 

  (d) The Custodian may consult counsel satisfactory to it and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in accordance with the advice or opinion of such counsel.

 

  (e) The Custodian shall not be deemed to have notice or knowledge of any fact
or matter, including the exercise of exclusive control by the Collateral Agent
or an “Event of Default” or “Facility Maturity Date” under the Loan and
Servicing Agreement, unless an officer of the Custodian responsible for
administration of this Agreement has actual knowledge of such matter or written
notice thereof is received by such officer of the Custodian.

 

  (f) No provision of this Agreement shall require the Custodian to expend or
risk its own funds, or to take any action (or forbear from action) hereunder
which might in its judgment involve any expense or any financial or other
liability unless it shall be furnished with acceptable indemnification. Nothing
herein shall obligate the Custodian to commence, prosecute or defend legal
proceedings in any instance, whether on behalf of the Company or on its own
behalf or otherwise, with respect to any matter arising hereunder, or relating
to this Agreement or the services contemplated hereby.

 

  (g) The permissive right of the Custodian to take any action hereunder shall
not be construed as duty. The Custodian shall not have any responsibility for
the acts or omissions of or compliance by the Borrower, the Servicer, the
Collateral Agent or the Administrative Agent with the terms of any agreement.

 

16



--------------------------------------------------------------------------------

  (h) The Custodian may act or exercise its duties or powers hereunder through
agents or attorneys, and the Custodian shall not be liable or responsible for
the actions or omissions of any such agent or attorney appointed and maintained
with reasonable due care.

 

  (i) All indemnifications contained in this Agreement in favor of the Custodian
shall survive the termination of this Agreement.

8.4 Indemnification.

 

  (a) Each of the Company and the Servicer, jointly and severally, shall and
does hereby indemnify and hold harmless the Custodian for and from any and all
costs and expenses (including reasonable attorney’s fees and expenses), and any
and all losses, damages, claims and liabilities, that may arise, be brought
against or incurred by the Custodian, and any advances or disbursements made by
the Custodian, as a result of, relating to, or arising out of this Agreement, or
the administration or performance of the Custodian’s duties hereunder, or the
relationship between the Company, the Servicer and the Custodian created hereby,
other than such liabilities, losses, damages, claims, costs and expenses as are
directly caused by the Custodian’s own actions constituting gross negligence or
willful misconduct.

 

  (b) If the Company requires the Custodian, its affiliates, subsidiaries or
agents, to advance cash or securities for any purpose (including but not limited
to securities settlements, foreign exchange contracts and assumed settlement),
or in the event that the Custodian or its nominee shall incur or be assessed any
taxes, charges, expenses, assessments, claims or liabilities in connection with
the performance of this Agreement, except such as may arise from its or its
nominee’s own grossly negligent action, grossly negligent failure to act or
willful misconduct, or if the Company fails to compensate the Custodian pursuant
to Section 8 hereof, the Custodian shall be entitled to indemnification pursuant
to Section 2.04 of the Loan and Servicing Agreement.

8.5 Force Majeure. The Custodian shall have no liability for losses arising from
any cause beyond its control; any delay, error, omission or default of any mail,
telegraph, cable or wireless agency or operator; or the acts or edicts of any
government or governmental agency or other group or entity exercising
governmental powers it being understood that the Custodian shall use
commercially reasonable efforts which are consistent with accepted practices in
the banking industry to mitigate such losses and resume performance as soon as
reasonably practicable under the circumstances.

 

9. SECURITY CODES

If the Custodian issues to the Company, the Servicer, the Collateral Agent or
the Administrative Agent security codes, passwords or test keys in order that it
may verify that certain transmissions of information, including Proper
Instructions, have been originated by the such party, such party shall safeguard
any security codes, passwords, test keys or other security devices which the
Custodian shall make available.

 

17



--------------------------------------------------------------------------------

10. TAX LAW

Domestic Tax Law. The Custodian shall have no responsibility or liability for
any obligations now or hereafter imposed on the Company or the Custodian as
custodian of the Securities or the Proceeds, by the tax law of the United States
or any state or political subdivision thereof. The Custodian shall be kept
indemnified by and be without liability to the Company or any other party for
such obligations including taxes, (but excluding any income taxes assessable in
respect of compensation paid to the Custodian pursuant to this agreement)
withholding, certification and reporting requirements, claims for exemption or
refund, additions for late payment interest, penalties and other expenses
(including legal expenses) that may be assessed against the Company, or the
Custodian as custodian of the Securities or Proceeds.

For all U.S. federal tax reporting purposes, all income earned on the funds
invested and allocable to the Securities Account is legally owned by the
Borrower (and beneficially owned by such Borrower or the equity owner or owners
of such entity as documented in the IRS forms and other documentation described
below). The Borrower is required to provide to Wells Fargo Bank, National
Association, in its capacity as Custodian, (i) an IRS Form W-9 or appropriate
IRS Form W-8 no later than the date hereof, and (ii) any additional IRS forms
(or updated versions of any previously submitted IRS forms) or other
documentation at such time or times required by applicable law or upon the
reasonable request of the Custodian as may be necessary (a) to reduce or
eliminate the imposition of U.S. withholding taxes and (b) to permit the
Custodian to fulfill its tax reporting obligations under applicable law with
respect to the Securities Account or any amounts paid to the Borrower. The
Borrower is further required to report to the Custodian comparable information
upon any change in the legal or beneficial ownership of the income allocable to
the Securities Account. Wells Fargo Bank, National Association, both in its
individual capacity and in its capacity as Custodian, shall have no liability to
the Borrower or any other person in connection with any tax withholding amounts
paid, or retained for payment, to a governmental authority from the Securities
Account arising from the Borrower’s failure to timely provide an accurate,
correct and complete IRS Form W-9, an appropriate IRS Form W-8 or such other
documentation contemplated under this paragraph. For the avoidance of doubt, no
funds shall be invested with respect to such Securities Account absent the
Custodian having first received (x) instructions with respect to the investment
of such funds, and (y) the forms and other documentation required by this
paragraph.

 

11. EFFECTIVE PERIOD AND TERMINATION

11.1 Effective Date. This Agreement shall become effective as of its due
execution and delivery by each of the parties. This Agreement shall continue in
full force and effect until terminated as hereinafter provided.

11.2 Termination. This Agreement shall remain in full force and effect until the
Collection Date (notice of which date shall be given to Custodian by the Company
or Servicer).

11.3 Resignation or Removal. The Custodian may at any time resign under this
Agreement by giving not less than sixty (60) days advance written notice thereof
to the Administrative Agent. The Custodian may be removed, with or without
cause, by the

 

18



--------------------------------------------------------------------------------

Administrative Agent by Proper Instruction and 60 days advance written notice to
the Custodian. Notwithstanding any resignation or removal, the Custodian shall
continue to act in such capacity until a successor Custodian has been appointed
and has agreed to act as Custodian hereunder.

11.4 Successor. Prior to the effective date of termination of this Agreement, or
the effective date of the resignation or removal of the Custodian, as the case
may be, the Administrative Agent shall give Proper Instruction to the Custodian
designating a successor Custodian, if applicable. The Custodian shall deliver
all of the Required Loan Documents in the possession of Custodian to the
Administrative Agent or to such successor Custodian; provided that the Company
shall consent to any successor Custodian appointed by the Administrative Agent
(such consent not to be unreasonably withheld). Notwithstanding anything herein
to the contrary, the Custodian may not resign prior to a successor Custodian
being appointed; provided that if a successor is not appointed within sixty
(60) days from the date of the notice given under Section 11.3, the Custodian
may petition a court of competent jurisdiction to appoint a successor custodian.

11.5 Payment of Fees, etc. Upon termination of this Agreement or resignation of
the Custodian, the Company shall pay to the Custodian in accordance with
Section 2.04 of the Loan and Security Agreement such compensation, and shall
likewise reimburse the Custodian for its reasonable out-of-pocket costs,
expenses and disbursements, as may be due as of the date of such termination or
resignation (or removal, as the case may be). All indemnifications in favor of
the Custodian under this Agreement shall survive the termination of this
Agreement, or any resignation or removal of the Custodian.

 

12. REPRESENTATIONS AND WARRANTIES; COVENANTS

12.1 Representations of the Company. The Company represents and warrants to the
Custodian that:

 

  (a) it has the power and authority to enter into and perform its obligations
under this Agreement, and it has duly authorized and executed this Agreement so
as to constitute its valid and binding obligation; and

 

  (b) in giving any instructions which purport to be “Proper Instructions” under
this Agreement, the Company will act in accordance with the provisions of its
certificate of formation and limited liability company agreement and any
applicable laws and regulations.

12.2 Representations of the Custodian. The Custodian hereby represents and
warrants to the Company that:

 

  (a) it is a duly organized and validly existing national banking association
in good standing under the laws of the United States and has the full corporate
power, authority and legal right to execute, deliver and perform its obligations
under this Agreement;

 

19



--------------------------------------------------------------------------------

  (b) it has duly authorized the execution and delivery of this Agreement by all
necessary action on its part, either in its individual capacity or as Custodian,
so as to constitute its legal, valid and binding obligations, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity);

 

  (c) its execution and delivery of this Agreement, performance of the
transactions contemplated hereby and the fulfillment of the terms hereof will
not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which it is a party
or by which it or any of its property is bound;

 

  (d) its execution and delivery of this Agreement, performance of the
transactions contemplated hereby and fulfillment of the terms hereof will not
conflict with or violate, in any respect, any Applicable Law; and

 

  (e) it has obtained approvals, authorizations, consents, orders or other
actions of any Person or Governmental Authority applicable to it, required in
connection with the execution and delivery of this Agreement, the performance by
it of the transactions contemplated hereby and the fulfillment by it of the
terms.

12.3 Covenants of the Custodian. From the Closing Date until the Collection
Date:

 

  (a) Compliance with Law. The Custodian will comply in all material respects
with all Applicable Law.

 

  (b) Preservation of Existence. The Custodian will preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

 

  (c) Location of Required Loan Documents. The Required Loan Documents shall
remain at all times in the possession of the Custodian at 1055 10th Ave. S.E.,
Minneapolis, MN 55414 unless notice of a different address is given in
accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Required Loan Documents to be released to the Servicer on a
temporary basis in accordance with the terms hereof, except as such Required
Loan Documents may be released pursuant to the terms of this Agreement.

 

  (d) Disposal of Required Loan Documents. The Custodian will not dispose of any
documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Custodian pursuant
to this Agreement and will not dispose of any Collateral Portfolio except as
contemplated by this Agreement.

 

20



--------------------------------------------------------------------------------

  (e) No Changes in Custodian Fees. The Custodian will not make any changes to
the Custodian Fees without the prior written approval of the Administrative
Agent.

 

13. PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

This Agreement is intended for, and shall be construed to be intended for, the
benefit of each of the Secured Parties. This Agreement is not intended for, and
shall not be construed to be intended for, the benefit of any other third
parties and may not be relied upon or enforced by any other third parties (other
than successors and permitted assigns pursuant to Section 18).

 

14. NOTICES

Any Proper Instructions shall be given to the following address (or such other
address as either party may designate by written notice to the other party), and
otherwise any notices, approvals and other communications hereunder shall be
sufficient if made in writing and given to the parties at the following address
(or such other address as either of them may subsequently designate by notice to
the other), given by (i) certified or registered mail, postage prepaid,
(ii) recognized courier or delivery service, or (iii) confirmed telecopier or
telex or e-mail, with a duplicate sent on the same day by first class mail,
postage prepaid:

 

  (a) if to the Company, to

CCT Tokyo Funding LLC

450 S. Orange Avenue

Orlando, FL 32801

Attention: Jonathan Shafer

Facsimile: 407-650-1170

Phone: 407-540-2534

Email: jonathan.shafer@cnl.com

 

  (b) if to the Servicer or the Transferor, to

Corporate Capital Trust, Inc.

450 S. Orange Avenue

Orlando, FL 32801

Attention: Steven D. Shackelford

Facsimile: 407-650-1170

Phone: 407-650-1130

Email: steve.shackelford@cnl.com

 

  (c) if to the Collateral Agent or the Administrative Agent, to

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

 

21



--------------------------------------------------------------------------------

  (d) if to the Lender, to

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

 

  (e) if to the Custodian, to

Wells Fargo Bank, National Association

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services—CCT Tokyo Funding LLC

Fax: (443) 367 3986

Phone: (410) 884-2000

 

15. CHOICE OF LAW AND JURISDICTION

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York for all purposes. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF THE PARTIES HERETO. EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER TRANSACTION DOCUMENT.

 

16. ENTIRE AGREEMENT; COUNTERPARTS

16.1 Complete Agreement. This Agreement constitutes the complete and exclusive
agreement of the parties with regard to the matters addressed herein and
supersedes and terminates as of the date hereof, all prior agreements,
agreements or understandings, oral or written between the parties to this
Agreement relating to such matters.

16.2 Counterparts. This Agreement may be executed in any number of counterparts
and all counterparts taken together shall constitute one and the same
instrument.

 

22



--------------------------------------------------------------------------------

16.3 Facsimile Signatures. The exchange of copies of this Agreement and of
signature pages by facsimile (or by e-mail in portable document format (.pdf))
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile (or by e-mail in
portable document format (.pdf)) shall be deemed to be their original signatures
for all purposes.

 

17. AMENDMENT; WAIVER

17.1 Amendment. This Agreement may not be amended except by an express written
instrument duly executed by each party hereto.

17.2 Waiver. In no instance shall any delay or failure to act be deemed to be or
effective as a waiver of any right, power or term hereunder, unless and except
to the extent such waiver is set forth in an expressly written instrument signed
by the party against whom it is to be charged.

 

18. SUCCESSOR AND ASSIGNS

18.1 Successors Bound. The covenants and agreements set forth herein shall be
binding upon and inure to the benefit of each of the parties and their
respective successors and permitted assigns. No party hereto shall be permitted
to assign its rights under this Agreement without the written consent of each
other party; and neither the Company nor Custodian may delegate its obligations
hereunder without the prior written consent of Administrative Agent; provided
that the foregoing shall not limit the ability of the Custodian to delegate
certain duties or services to or perform them through agents or attorneys
appointed with due care as expressly provided in Section 2.3 of this Agreement.

18.2 Merger and Consolidation. Any Person into which the Custodian may be merged
or converted or with which it may be consolidated, or any Person resulting from
any merger, conversion or consolidation to which the Custodian shall be a party,
or any Person that may succeed to the properties and assets of the Custodian
substantially as a whole or any Person to which the Custodian transfers all or
substantially all of its corporate trust business, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Custodian hereunder, shall be the successor of the Custodian hereunder,
and shall succeed to all of the rights, powers and duties of the Custodian
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto.

 

19. SEVERABILITY

The terms of this Agreement are hereby declared to be severable, such that if
any term hereof is determined to be invalid or unenforceable, such determination
shall not affect the remaining terms.

 

23



--------------------------------------------------------------------------------

20. REQUEST FOR INSTRUCTIONS

Subject to the last sentence of Section 2.2, if, in performing its duties under
this Agreement, the Custodian is required to decide between alternative courses
of action, the Custodian may (but shall not be obliged to), prior to actual
knowledge of the occurrence of an Event of Default under the Loan and Servicing
Agreement or the Facility Maturity Date, request written instructions from the
Servicer and may, after the occurrence of an Event of Default or the Facility
Maturity Date, request written instructions from the Collateral Agent as to the
course of action desired by it. If the Custodian does not receive such
instructions within ten (10) Business Days after it has requested them, the
Custodian shall refrain from taking any such courses of action. The Custodian
shall act in accordance with instructions received from the Collateral Agent in
response to such request after such ten-Business Day period except to the extent
it has already taken, or committed itself to take, action inconsistent with such
instructions.

 

21. OTHER BUSINESS

Nothing herein shall prevent the Custodian or any of its affiliates from
engaging in other business, or from entering into any other transaction or
financial or other relationship with, or receiving fees from or from rendering
services of any kind to the Company or any other Person. Nothing contained in
this Agreement shall constitute the Company and/or the Custodian (and/or any
other Person) as members of any partnership, joint venture, association,
syndicate, unincorporated business or similar assignment as a result of or by
virtue of the engagement or relationship established by this Agreement.

 

22. REPRODUCTION OF DOCUMENTS

This Agreement and all schedules, exhibits, attachments and amendment hereto may
be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto each agree that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
production shall likewise be admissible in evidence.

 

23. CONFIDENTIALITY

23.1 The Custodian shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of the Agreement and all information
with respect to the other parties, including all information regarding the
business of the Company and the Servicer hereto and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that each such party
and its officers and employees may (i) disclose such information to its external
accountants, investigators, auditors, attorneys or other agents, including any
valuation firm engaged by such party in connection with any due diligence or
comparable activities with respect to the transactions and Loan Assets
contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the

 

24



--------------------------------------------------------------------------------

Administrative Agent, the Lenders, the Servicer, the Collateral Agent, the
Company, the Account Bank, the Transferor and the Custodian that such
information shall be used solely in connection with such Excepted Person’s
evaluation of, or relationship with, the Company and its affiliates,
(ii) disclose the existence of the Agreement, but not the financial terms
thereof, (iii) disclose such information as is required by Applicable Law and
(iv) disclose the Agreement and such information in any suit, action, proceeding
or investigation (whether in law or in equity or pursuant to arbitration)
involving any of the Transaction Documents for the purpose of defending itself,
reducing its liability, or protecting or exercising any of its claims, rights,
remedies, or interests under or in connection with any of the Transaction
Documents.

23.2 Anything herein to the contrary notwithstanding, the Company and the
Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Custodian by each other, (ii) by the Collateral
Agent and the Custodian to any prospective or actual assignee or participant of
any of them provided such Person agrees to hold such information confidential,
or (iii) by the Custodian to any commercial paper dealer or provider of a
surety, guaranty or credit or liquidity enhancement to any Lender, as
applicable, and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, provided each such Person is informed of the
confidential nature of such information and such Person agrees to maintain the
confidentiality of such information in accordance with the terms hereof. In
addition, the Custodian may disclose any such nonpublic information as required
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).

23.3 Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any aspects of the Custodian’s business or that of their affiliates,
(c) pursuant to any subpoena, civil investigative demand or similar demand or
request of any court, regulatory authority, arbitrator or arbitration to which
the Custodian or an officer, director, employer, shareholder or affiliate of any
of the Custodian is a party, (d) in any preliminary or final offering circular,
registration statement or contract or other document approved in advance by the
Company, the Servicer or the Transferor or (e) to any affiliate, independent or
internal auditor, agent, employee or attorney of the Custodian having a need to
know the same, provided that the disclosing party advises such recipient of the
confidential nature of the information being disclosed and such recipient agrees
to maintain the confidentiality of such information in accordance with the terms
hereof; or (iii) any other disclosure authorized by the Company, Servicer or the
Transferor.

 

25



--------------------------------------------------------------------------------

24. MISCELLANEOUS

The Company acknowledges receipt of the following notice:

“IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account. For a
non-individual person such as a business entity, a charity, a trust or other
legal entity the Custodian will ask for documentation to verify its formation
and existence as a legal entity. The Custodian may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.”

[PAGE INTENTIONALLY ENDS HERE. SIGNATURES APPEAR ON NEXT PAGE.]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by a duly authorized officer, intending the same to take effect as
of the date first written above.

 

CCT TOKYO FUNDING LLC, as the Company By:   /s/ Steven D. Shackelford Name:  
Steven D. Shackelford Title:   President

CORPORATE CAPITAL TRUST, INC.,

as the Servicer and as the Transferor

By:   /s/ Steven D. Shackelford Name:   Steven D. Shackelford Title:   President

 

CCT TOKYO FUNDING LLC

Custody Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as the Administrative Agent and as
Collateral Agent By:   /s/ Christakis Droussiotis Name:   Christakis Droussiotis
Title:   Managing Director

 

CCT TOKYO FUNDING LLC

Custody Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Custodian By:   /s/ José M.
Rodriguez Name:   José M. Rodriguez Title:   Vice President

 

CCT TOKYO FUNDING LLC

Custody Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Any of the following persons (each acting singly) shall be an Authorized Person
(as this list may subsequently be modified by the Company from time to time by
written notice to the Custodian):

 

NAME

 

TITLE

 

SIGNATURE

Danny Olds     Jerry Capria     Michael Kantor     Maciej Pietrus     David
Herbers     Steve Shackelford     Kristin Umphreys     Cindy Chau-Ramirez    
Jonathan Shafer     Luke Littleton    

 

Sch. A-1



--------------------------------------------------------------------------------

SCHEDULE A

Any of the following persons (each acting singly) shall be an Authorized Person
(as this list may subsequently be modified by the Servicer from time to time by
written notice to the Custodian):

 

NAME

 

TITLE

 

SIGNATURE

Danny Olds     Jerry Capria     Michael Kantor     Maciej Pietrus     David
Herbers     Steve Shackelford     Kristin Umphreys     Cindy Chau-Ramirez    
Jonathan Shafer     Luke Littleton    

 

Sch. A-2



--------------------------------------------------------------------------------

SCHEDULE A

Any of the following persons (each acting singly) shall be an Authorized Person
(as this list may subsequently be modified by the Administrative Agent from time
to time by written notice to the Custodian):

 

NAME

 

TITLE

 

SIGNATURE

 

 

Sch. A-3



--------------------------------------------------------------------------------

SCHEDULE A

Any of the following persons (each acting singly) shall be an Authorized Person
(as this list may subsequently be modified by the Collateral Agent from time to
time by written notice to the Custodian):

 

NAME

 

TITLE

 

SIGNATURE

 

 

Sch. A-4



--------------------------------------------------------------------------------

SCHEDULE B

FORM OF RELEASE OF REQUIRED LOAN DOCUMENTS

[Delivery Date]

 

Wells Fargo Bank, National Association

    as the Custodian

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services—CCT Tokyo Funding LLC

Fax: (443) 367 3986

Phone(410) 884-2000

 

With a copy to:

Sumitomo Mitsui Banking Corporation

    as Collateral Agent

277 Park Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

 

  Re: That certain Loan and Servicing Agreement, dated as of December 2, 2015
(as amended, modified, waived, supplemented or restated from time to time, the
“Loan and Servicing Agreement”), by and among CCT Tokyo Funding LLC, as the
borrower (in such capacity, the “Borrower”), Corporate Capital Trust, Inc., as
the transferor (in such capacity, the “Transferor”) and as the servicer (in such
capacity, the “Servicer”), Sumitomo Mitsui Banking Corporation, as the
administrative agent (in such capacity, the “Administrative Agent”) and as the
collateral agent (in such capacity, the “Collateral Agent”), and each of the
Lenders from time to time party thereto (the “Lenders”) and that certain Custody
Agreement, dated as of December 2, 2015 (as amended, modified, waived,
supplemented or restated from time to time, the “Custody Agreement”), by and
among the Borrower, as the company, the Servicer, as transferor and servicer,
the Administrative Agent, as administrative agent and collateral agent, and
Wells Fargo Bank, National Association as Custodian.

Ladies and Gentlemen:

In connection with the administration of the Required Loan Documents held by
Wells Fargo Bank, National Association as the Custodian, for the benefit of the
Secured Parties, under the Loan and Servicing Agreement and in accordance with
the Custody Agreement, we request the release of the Required Loan Documents (or
such documents as specified below) for the Loan Assets described below, for the
reason indicated. All capitalized terms used but not defined herein shall have
the meaning provided in the Custody Agreement or Loan and Servicing Agreement,
as applicable.

 

Sch. B-1



--------------------------------------------------------------------------------

Obligor’s Name, Address & Zip Code:

Loan Asset Number:

Loan Asset File:

Reason for Requesting Documents: (check one)

 

¨    1.   Loan Asset paid in full. (The Servicer hereby certifies that all
amounts received in connection with such Loan Asset have been credited to the
Collection Account). ¨    2.   Loan Asset liquidated by                     .
(The Servicer hereby certifies that all proceeds of foreclosure, insurance,
condemnation or other liquidation have been finally received and credited to the
Collection Account). ¨    3.   Loan Asset in foreclosure. ¨    4.   Loan Asset
released pursuant to a Lien Release Dividend or sold or substituted in
accordance with the applicable provisions of Section 2.07 of the Loan and
Servicing Agreement. ¨    5.   Loan Asset returned due to a failure to satisfy
the Review Criteria pursuant to the Custody Agreement. ¨    6.   Other
(explain).

If box 1 or 2 above is checked, and if all or part of the Required Loan
Documents were previously released to us, please release to us the Required Loan
Documents, requested in our previous request and receipt on file with you, as
well as any additional documents in your possession relating to the specified
Loan Asset.

[Remainder of Page Left Intentionally Blank]

 

Sch. B-2



--------------------------------------------------------------------------------

CORPORATE CAPITAL TRUST, INC., as the Servicer By:  

 

  Name:   Title:   Date:

[Signatures Continue]

 

Sch. B-3



--------------------------------------------------------------------------------

Consent of Administrative Agent:

 

SUMITOMO MITSUI BANKING CORPORATION, as the Administrative Agent By:  

 

  Name:   Title:   Date:

 

Sch. B-4